Citation Nr: 1101890	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-24 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for a back disorder.

2.  Entitlement to service connection for a right leg disorder, 
claimed as residuals of injury.

3.  Entitlement to an increased initial rating for an eye 
disorder, to include madarosis, with conjunctivitis and dry eye 
syndrome of both eyes, claimed as residuals of acid splash 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2006 from the Appeals 
Management Center (AMC), in Washington, DC which granted 
entitlement to an eye disorder classified as madarosis, both 
eyes, with conjunctivitis and dry eye syndrome and assigned an 
initial 10 percent rating for this condition.  The AMC decision 
had granted service connection for the eye disorder following a 
remand by the Board in April 2006 to address the question of 
entitlement to service connection, which had been appealed from a 
February 2004 rating from the RO in Hartford, Connecticut.  The 
appeal of the initial rating assigned by the AMC decision 
continued to be handled by the Hartford, Connecticut RO.  

This case also comes from a March 2007 rating decision by the 
Hartford, Connecticut RO which denied the Veteran's application 
to reopen a previously denied claim for service connection for a 
back disability, and denied service connection for residuals of a 
right leg injury.

The appeal of the issue of entitlement to an increased rating for 
an eye disorder is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.





FINDINGS OF FACT

1.  A March 2005 rating decision denied the Veteran's claim for 
service connection for a back disorder.  He was provided 
notification of the rating decision and of his appellate rights 
in March 2005, but did not appeal this decision. 

2.  New evidence received since the March 2005 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a back 
disorder.

3.  The preponderance of the evidence reflects that any right leg 
injury resulting from an accident during service is acute and 
transitory and resolved without residuals, with current right leg 
problems not having manifested until decades after service.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying service connection for 
a back disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has not been received since the 
March 2005 rating decision, and the claim for service connection 
for a back disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  A right leg disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In the present case, the Veteran's claim on appeal (including his 
application to reopen) was received in May 2006. Prior to 
adjudication of this matter in March 2007, the RO sent a letter 
addressing the claim in August 2006. 

The Veteran was provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to prevail 
on these types of claims and of his and VA's respective duties.  
The duty to assist letter notified the Appellant that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from the 
Veteran's private physician regarding treatment, or to provide a 
properly executed release so that VA could request the records 
for him.  The Veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant so that 
VA could help by getting that evidence.  

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability and 
the effective date of an award.  This notice was provided in the 
August 2006 letter.

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection. See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the notice letter provided 
to the Appellant in August 2006 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning why 
the claim was previously denied for each issue.  Consequently, 
the Board finds that adequate notice has been provided, as the 
Appellant was informed about what evidence is necessary to 
substantiate the element(s) required to establish service 
connection for the back disorder and neck disorder that were 
found insufficient in the previous denial.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment and 
personnel records were previously obtained and associated with 
the claims folder.  Furthermore VA and private medical records 
were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Notably, the duty to assist of 
arranging for a VA examination or obtaining a medical opinion 
does not attach until a previously denied claim is reopened. 38 
C.F.R. § 3.159(c)(4)(iii).  In this instance there is no evidence 
submitted found sufficient to reopen the previously denied claim 
for service connection for a back disorder, and in the case of 
the claimed right leg disorder, there is no need to obtain a VA 
examination where the preponderance of the evidence shows the 
current right leg disorder was not manifested until decades after 
service.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A 
have been considered and satisfied.  Through notices of the RO, 
the Appellant has been notified and made aware of the evidence 
needed to substantiate this claim to reopen, avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
claimant or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the matter being decided, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 38 
U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2010).  If, however, new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and review 
the former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  When determining whether additional evidence is 
new and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).

New evidence means existing evidence not previously submitted to 
agency decision makers. 38 C.F.R. § 3.156(a) (2010).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection was previously denied for a back disorder in a 
March 2005 rating decision which found that there had been no 
medical evidence of treatment for back problems in service, no 
evidence of continuity of treatment after service, and no medical 
evidence showing an etiological link between a current back 
condition and any incident that took place in service.  The 
Veteran did not appeal this decision after receiving notice in 
March 2005.  He now seeks to reopen his claim.  

Evidence received prior to March 2005 includes service treatment 
records showing normal back on the May 1966 entrance examination 
and no history significant for any possible back problems in the 
accompanying report of medical history.  The records themselves 
are completely silent for back problems, and the May 1970 
separation examination again showed a normal back with no 
interval history.  

The Veteran's service personnel records reveal that during his 
Coast Guard service, he was assigned to Coast Guard Division 11 
Repair force in May 1968.  He had service in the Republic of 
Vietnam between April 1968 and June 1969.  

Post service records previously before the RO reveal no evidence 
of back problems treated in the 1980's, however a December 1984 
record noted that he was in a motorcycle accident 5 years ago, 
with headaches.  Repeated VA examinations from January 1992, 
December 1993 and May 1994 (which addressed post traumatic stress 
disorder complaints) are noted to have made no mention of back 
problems.  On these examination reports, the Axis III diagnosis 
pertaining to physical conditions only noted sinusitis as a 
significant medical problem.  Likewise the medical problems 
treated by the VA between 1993 and 1994 did not include back 
problems.  

Among the records previously before the RO are VA records from 
1996 which reveal that in April 1996 the Veteran was seen for 
back complaints with a history of having been in an accident in 
November 1995 in which he was hit by a tractor trailer while in a 
pickup truck.  He was noted to have had an MRI a few weeks ago 
which showed arthritis in his back.  He now had complaints of 
pain that radiated into his right leg, and limited motion on 
examination.  He was assessed with osteoarthritis which was 
probably exacerbated by his motor vehicle accident.  Subsequent 
treatment records from the summer of 1996 noted ongoing back 
complaints with the history of the motor vehicle accident for 
which he underwent physical therapy and injections in May and 
June 1996.  A July 1996 record noted worsening back symptoms 
following the motor vehicle accident.  Diagnoses included post 
traumatic arthritis and continued muscle strain.  The Veteran was 
also noted to have MRI findings that suggested disc bulge as well 
as some facet DJD.  The VA examination for PTSD in August 1996 
also noted his history of arthritis in the back following a motor 
vehicle accident roughly a year ago, with posttraumatic arthritis 
and disc bulges.  

Also before the RO at the time of the March 2005 decision were 
other records from later in 1996 that reveal the Veteran 
requested testing for Lyme's disease in October 1996 for 
complaints that included tiredness, intermittent swelling in his 
joints and arthritis in his back.  In January 1997 he had a 
rheumatology consult which noted his back complaints to not be 
unusual with pain at night increased after standing all day.  He 
had point tenderness in his back and was assessed with probable 
osteoarthritis in his back.  

Also before the RO in 2005, was the record of a May 2003 primary 
care clinic visit that noted a history of a back injury from a 
motor vehicle accident, and chronic, intermittent non radiating 
low back pain ever since.  The Veteran was also noted to have a 
history of Lyme disease.  His back was normal on examination and 
he was assessed with arthralgia and chronic low back pain, likely 
DJD.  The file also contained an April 2004 lay statement sent by 
the Veteran's friend who had served with him and who recalled the 
Veteran having hurt his back trying to install engines on ships 
in rough weather.  He indicated that the Veteran was on light 
duty for two weeks.  The Veteran's duties included heavy lifting 
associated with engine repair in good or bad weather aboard 
ships.  

With this evidence for review, the RO denied service connection 
for a low back condition in March 2005.

The Veteran attempted to reopen the claim in May 2006 wherein he 
alleged having hurt his back repairing engines in Vietnam during 
the TET offensive.  

Among the evidence submitted after March 2005 was a March 2000 VA 
new patient note showing complaints of low back pain since a 
motor vehicle accident in 1998 which was now slightly worse.  
Examination was negative for tenderness and straight leg raising 
test was negative.  He was assessed with osteoarthritis.  A March 
2000 X-ray showed mild DJD.  

Also submitted after March 2005 was the Veteran's April 2007 
notice of disagreement in which he provided lay testimony on his 
back and alleged that the medical corpsmen who treated him did 
not bother to write down reports.

Also submitted after March 2005 was a July 2007 treatment note 
revealing he was prescribed Prednisone for poison ivy. 

Based on a review of the foregoing, the Board finds that new and 
material evidence has not been submitted to reopen a previously 
denied claim for service connection for a back disorder.  The 
evidence is essentially duplicative of evidence which had been 
before the RO in March 2005, including the lay evidence 
describing how he had back problems in service from performing 
his duties, as well as the unfavorable evidence tending to show 
that his current back problems stem from a post service motor 
vehicle accident.  The additional evidence is essentially 
redundant of that which was on file prior to March 2005.  To the 
extent any of it is new, it is not material, as it does not raise 
a reasonable possibility of substantiating the Appellant's claim 
for service connection for a back disorder.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not been 
submitted since the March 2005 RO decision.  Thus the claim for 
service connection for a back disorder may not be reopened, and 
the March 2005 RO decision remains final.

II.  Service Connection for Right Leg Injury Residuals

Service-connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  Service connection is presumed for arthritis if 
evidence shows that arthritis became manifest to a compensable 
degree (10 percent) within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, service-connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection, a claimant must generally submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has alleged that he injured his right leg working on 
engines during the TET offensive in Vietnam.  His service 
personnel records reveal that during his Coast Guard service, he 
was assigned to Coast Guard Division 11 Repair force in May 1968.  
He had service in the Republic of Vietnam between April 1968 and 
June 1969.  

Service treatment records show normal extremities on the May 1966 
entrance examination and no history significant for any possible 
right leg or knee problems in the accompanying report of medical 
history.  The available records themselves are completely silent 
for right leg problems, and the May 1970 separation examination 
again showed a normal right lower extremity with no interval 
history.  

Post service records reveal no evidence of right leg problems 
treated in the 1980's, however a December 1984 record noted that 
he was in a motorcycle accident 5 years ago, with headaches.  
Repeated VA examinations from January 1992, December 1993 and May 
1994 which addressed post traumatic stress disorder complaints 
are noted to have made no mention of right leg problems, and the 
Axis III diagnosis pertaining to physical condition only noted 
sinusitis as a significant medical problem.  The August 1996 VA 
examination for PTSD also noted no right leg problems.  It was 
noted in the medical history and Axis III diagnosis that the 
Veteran did suffer from osteoarthritis in his back due to an 
accident a year earlier.  

Likewise the medical complaints treated by VA between 1993 and 
1994 did not include current objective findings revealing right 
leg problems.  The report from an April 1994 annual physical 
noted a past medical history of "2 fx.leg", but on physical 
examination no significant findings were reported.    

Right knee complaints are noted to have been mentioned in early 
1996, with a February 1996 triage note for dry hand dermatitis 
also noting a history of knee pain with "knee cap" in the 
1970's.  He reported "bone pains" in March 1996 and was 
provisionally diagnosed with questionable arthritis, although the 
location of this condition was not disclosed.  In April 1996, he 
had some right leg pain in conjunction with back pain after he 
had been injured in a car crash, with the rest of the findings 
focused on back complaints.   An October 1996 record revealed 
complaints of tiredness and intermittent joint swelling for which 
he requested testing for Lyme's disease.  In November 1996 he 
reported bilateral knee pain after prolonged standing, with 
examination showing right knee crepitus.  He was assessed with 
osteoarthritis of his knees.  

A January 1997 rheumatology appointment for right knee throbbing 
at night noted that such symptoms had been present for 2 weeks, 
and had happened in the past.  It was noted that the Veteran was 
a cook and that he stands for 7-8 hours a day on a hard floor.  
No significant knee findings were shown on examination and he was 
diagnosed with osteoarthritis of both knees.  X-rays from January 
1997 showed mild degenerative changes of both knees.  He 
continued with knee pain in July 1997.  

VA records from 2000 revealed that the Veteran was seen as a new 
patient with complaints which include occasional knee pain 
relieved by Advil.  Examination of the extremities showing no 
significant findings.  He continued to be assessed with 
osteoarthritis of the knees.  

Thereafter, no significant complaints of right knee pain are 
shown until March 2003 when the Veteran was noted to have 
osteoarthritis of both knees and history that included motor 
vehicle accident (which injured his back) and Lyme's disease.  On 
examination, he had crepitus of both knees.  The right knee was 
stable and negative for swelling, erythema, or warmth.  He had 
full range of motion.  The assessment was arthralgia.  

A July 2007 treatment note reveals the Veteran was prescribed 
Prednisone for poison ivy. 

Based on a review of the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a right leg disorder.  The Board notes that the 
Veteran has provided credible lay evidence of having injured his 
right leg while working on engines in Vietnam, as such service is 
confirmed by the service department records.  He is competent to 
testify about this incident and to report the observable 
manifestations of his claimed disability.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994) (lay testimony iterating knowledge and personal 
observations of witness are competent to prove that claimant 
exhibited certain symptoms at particular time following service).  
See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) (lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).

However, he has failed to provide credible evidence of a 
continuity of symptomatology.  The credibility of his lay 
contentions that he continued to have right leg problems that 
persisted after service are heavily outweighed by the lack of 
evidence of right leg complaints for nearly three decades after 
service, along with the normal findings repeatedly shown on 
separation examination in May 1970, plus the records from the 
1980's to the mid 1990's showing normal findings regarding the 
right leg.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (holding that lay statements were not rendered insufficient 
by the absence of confirming medical evidence, but that the 
evidence could serve to support a finding that lay statements 
were not credible).  Here, the records are noted to include Axis 
III diagnoses from multiple VA examinations for PTSD from January 
1992 to September 1994 wherein the lone physical condition noted 
was sinusitis.  It was not until early in 1996, that some current 
right knee and leg problems were shown.  None of the records now 
documenting the right leg problems provide a link between the 
current right leg findings and any incident in service, nor do 
they establish a continuity of treatment from his discharge in 
1970 and the early 1990's when no right leg or knee problems were 
shown to be present.  Although a February 1996 note gave a vague 
history of some "kneecap" problem during an unknown time in the 
1970's, this vague record does not reflect continuity of symptoms 
from service, particularly in light of the multiple instances 
where no right leg or knee complaints were shown in the above 
described post service records up to 1996.

This evidence also fails to show an arthritis of the right knee 
and/or leg having manifested within one year of service, as 
current right leg problems are not shown for many years post 
service.  Thus presumptive service connection is not for 
consideration in this matter.

In sum, the preponderance of the evidence is against a grant of 
service connection for a right leg disorder, and the application 
of the benefit of the doubt does not apply in this instance.  


ORDER

The application to reopen the claim for service connection for a 
back disorder is denied.

Service connection for a right leg disorder is denied.


REMAND

The Board finds that it is necessary to remand this matter of 
entitlement to an increased initial rating for a bilateral eye 
disorder, to include madarosis, with conjunctivitis and dry eye 
syndrome of both eyes, for further development.  In his December 
2010 brief, the Veteran's representative noted that the Veteran 
was last examined in October 2006.  The representative requested 
that a new examination be conducted to ascertain the current 
level of disability.  The representative also appears to be 
alleging that the Veteran has visual problems associated with the 
residuals of acid splash injury beyond the madarosis currently 
compensated.  These symptoms are reported to include some visual 
problems at night, intermittent irritation and sharp pain in both 
eyes.  The representative noted that such complaints were 
documented on the October 2006 VA examination.  The Veteran 
should be afforded a new examination, during which time the 
examiner should discuss all the residuals of this injury.  

In addition, the Veteran should be given to opportunity to 
further submit, or apprise the VA of any evidence of current 
treatment for his eye disability since he was last examined in 
October 2006.  At present, the file does not contain any records 
of pertinent treatment since this examination was conducted. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
ask that he identify all sources of 
treatment for any eye problems he may have 
had since the most recent VA examination of 
October 2006.  He should be asked to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical records 
from all sources (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any private 
or non-VA government treatment records are 
not successful, the AOJ should inform the 
Veteran of the non-response so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2010).

2.  After the completion of the above, the 
AOJ should schedule the Veteran for an 
examination, by an appropriate specialist, 
to determine the nature and severity of the 
service-connected bilateral eye disorder, 
to include madarosis, with conjunctivitis 
and dry eye syndrome of both eyes.  The 
claims file, the VA criteria for evaluating 
disabilities of the eye, and a separate 
copy of this remand must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
reports must be annotated in this regard.  
The examiner should perform any tests or 
studies deemed necessary for accurate 
assessments, to include testing of visual 
impairment, including visual field, in 
accordance with the AMIE criteria, should 
the disability be shown to result in such 
impairment.  The results of this visual 
impairment testing must be included in the 
examination report.  The examiner is 
requested to review the pertinent medical 
records, examine the appellant and provide 
a written opinion as to the presence and 
severity of the eye disability.  In doing 
so, the examiner should address the 
severity of any and all functional and 
cosmetic impairment(s) shown to be 
manifested due the service connected eye 
disorder.   

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran 
should be provided a supplemental statement 
of the case (SSOC), which reflects 
consideration of all additional evidence 
received.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


